Order entered November 16, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                  No. 05-22-00954-CV

          IN THE INTEREST OF T.J., W.J. AND T.J., CHILDREN

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-30035-2021

                                       ORDER

      Mother’s brief in this termination of parental rights case is overdue.

Because these types of cases must be handled expeditiously, Mother is

ORDERED to file her brief by December 1, 2022. See TEX. R. JUD. ADMIN.

6.2(a) (appeal of termination of the parent-child relationship should, so far as

reasonably possible, be disposed of within 180 of the date the notice of appeal is

filed). Failure to file the brief by the time specified may result in an order for the

trial court to conduct a hearing to determine why Mother’s brief has not been filed.

See TEX. R. APP. P. 38.9(a)(2).
/s/   DENNISE GARCIA
      JUSTICE